DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,3,4,7 are rejected under 35 U.S.C. 102(a1) as being anticipated by Peterson et al. (US 6787948).
	Regarding claim 1, Peterson et al. discloses:
A stator (104) for an electric motor (abstract), comprising: 
a stator ring (Figs 2a-2d shows part of the ring) with slots (102) arranged on the inner or outer circumference, 
wherein each slot (102) accommodates a plurality of conductors (100), 
extending along the slot (102) and having a rectangular cross-section (Fig 2d), 

wherein for the formation of a channel (114) through which a coolant can flow (C2 ll 35-44), the insulation layer of at least one of the conductors recess for 114 by 106,116) has at least one recess extending along the conductor. 

Regarding claim 3/1, Peterson et al. discloses wherein the channel or channels (114) are formed between two adjacent insulation layers (106,108,116) of two adjacent conductors (100) or between the insulation layer and a slot insulation layer that lines the slot. 

Regarding claim 4/1, Peterson et al. discloses wherein the insulation layer (106,108,116) has at least one recess on each of multiple sides (by 116). 

Regarding claim 7/1, Peterson et al. discloses wherein the recess (by 114) or each recess has a polygonal or rounded cross-section (Fig 2d). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US 6787948) in view of Liptak et al. (US 5099159).
Regarding claim 6/1, Peterson et al. does not disclose wherein the insulation layer is formed by means of a plastic coating. 
	Liptak et al disclose the use of an insulation with plastic coating (C1 ll 7-20), for the purpose to provide insulation.
 	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Paterson et al. wherein the insulation layer is formed by means of a plastic coating, as taught by Liptak et al.
	The motivation to do so is that it would allow one to provide insulation (C1 ll 7-27 of Liptak et al.).

Regarding claim 14/3, Peterson et al. does not disclose wherein the insulation layer is formed by means of a plastic coating. 
	Liptak et al disclose the use of an insulation with plastic coating (C1 ll 7-20), for the purpose to provide insulation.

	The motivation to do so is that it would allow one to provide insulation (C1 ll 7-27 of Liptak et al.).

Regarding claim 15/4, Peterson et al. does not disclose wherein the insulation layer is formed by means of a plastic coating. 
	Liptak et al disclose the use of an insulation with plastic coating (C1 ll 7-20), for the purpose to provide insulation.
 	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Paterson et al. wherein the insulation layer is formed by means of a plastic coating, as taught by Liptak et al.
	The motivation to do so is that it would allow one to provide insulation (C1 ll 7-27 of Liptak et al.).

Allowable Subject Matter
Claims 2,5,8-13,16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 2/1 inter alia, the specific limitations of “…wherein each of a plurality of conductors has at least one recess for the formation of a plurality of longitudinal .
In claim 5/4 inter alia, the specific limitations of “…wherein recesses provided on opposite sides are configured such that adjacent recesses of two adjacent insulation layers complement one another to form one larger channel….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 16 and 20 are also allowable for depending on claim 5.
In claim 8/7 inter alia, the specific limitations of “…one or more bridge-like protrusions made of the insulating material are provided in the recess. ….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 9/1 inter alia, the specific limitations of “…when the channel is formed between two adjacent insulation layers, a recess is formed only on a side that faces an adjacent insulation layer, wherein the thickness of the insulation layer on the side on which the recess is formed is greater than on the opposite side….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 12/3 inter alia, the specific limitations of “…wherein the insulation layer  has at least one recess on each of multiple sides….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 18/3 inter alia, the specific limitations of “…wherein the recess or each recess has a polygonal or rounded cross-section….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834